DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29, 32-44, 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnick (US 2008/0216138 A1) (of record) in view of Currivan et al. (Currivan) (US 2007/0263754 A1).
As to claim 21, Minnick discloses a gateway (100, Fig. 1a), comprising:
a transmitter configured to deliver requested content to a client device (paragraph 41-42, 78-80, 84-86) via an in-premises network (data bus; Fig. 2-5, 11-12; paragraph 60, 90, 100), wherein the requested content is selected from a plurality of satellite television (TV) channels and other multimedia content (paragraph 33-36, 94-98);
a satellite TV receiver configured to process a single wire input signal from a satellite reception assembly to provide the plurality of satellite TV channels to the transmitter (receiving satellite signal over wire, such as coax, including multiple satellite channels; paragraph 33-36, 41, 46, 59); and 
a communication circuit, with two-way interactive capability, configured to access a communication link to provide the other multimedia content to the transmitter (IP interface to receive Internet content, including television channels; paragraph 89-98).
While Minnick discloses receiving and processing a plurality of satellite TV channels and providing the plurality of satellite TV channels to the transmitter, they fail to specifically disclose wherein a power equalization is applied, across an entire spectrum of the plurality of satellite TV channels, to prevent a leakage of power from one channel into an adjacent channel.
In an analogous art, Currivan discloses a satellite receiver system (Fig. 1, paragraph 5, 18) which will apply a power equalization across an entire spectrum of the plurality of received channels to prevent a leakage of power from one channel into an adjacent channel (Fig. 1, paragraph 21) so as to compensate for variations in the channels and remove adjacent channel interference (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include a power equalization is applied, across an entire spectrum of the plurality of satellite TV channels, to prevent a leakage of power from one channel into an adjacent channel, as taught in combination with Currivan, for the typical benefit of compensating for variations in the channels and remove adjacent channel interference.

As to claim 36, Minnick discloses a method for operating a gateway, comprising:
receiving from a client device, via the gateway, a request for content (paragraph 41-42, 78-80, 84-86) selected from a plurality of satellite television (TV) channels and other multimedia content (paragraph 33-36, 94-98);
receiving from a satellite reception assembly, via a satellite TV receiver of the gateway, a single wire input signal comprising the plurality of satellite TV channels (receiving satellite signal over wire, such as coax, including multiple satellite channels; paragraph 33-36, 41, 46, 59);
accessing from a communication link, via a communication circuit of the gateway, the other multimedia content, wherein the communication link comprises a two-way interactive capability (IP interface to receive Internet content, including television channels; paragraph 89-98);
providing the content requested by the client device from one or both the single wire input, and the communication link (paragraph 41-42, 78-80, 84-86, 94-98); and
delivering the content requested by the client device over an in-premises network via a transmitter of the gateway (data bus; Fig. 2-5, 11-12; paragraph 60, 90, 100).
While Minnick discloses receiving and processing a plurality of satellite TV channels and providing the plurality of satellite TV channels to the transmitter, they fail to specifically disclose wherein a power equalization is applied, across an entire spectrum of the plurality of satellite TV channels, to prevent a leakage of power from one channel into an adjacent channel.
In an analogous art, Currivan discloses a satellite receiver system (Fig. 1, paragraph 5, 18) which will apply a power equalization across an entire spectrum of the plurality of received channels to prevent a leakage of power from one channel into an adjacent channel (Fig. 1, paragraph 21) so as to compensate for variations in the channels and remove adjacent channel interference (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include a power equalization is applied, across an entire spectrum of the plurality of satellite TV channels, to prevent a leakage of power from one channel into an adjacent channel, as taught in combination with Currivan, for the typical benefit of compensating for variations in the channels and remove adjacent channel interference.

As to claims 22, 37, Minnick and Currivan disclose wherein the communication link is configured according to an Ethernet standard (see Minnick at paragraph 95).

As to claims 24, 39, Minnick and Currivan disclose wherein the communication link is configured to communicate Internet protocol (IP) packets (IP interface to receive Internet television content; see Minnick at paragraph 89-98).

As to claims 25, 40, Minnick and Currivan disclose wherein the communication link is configured to communicate IPTV packets (IP interface to receive Internet television content; see Minnick at paragraph 89-98).

As to claims 29, 44, Minnick and Currivan disclose wherein the satellite reception assembly is configured to generate the single wire input signal according to transmissions from a plurality of satellites (satellites, 106; see Minnick at paragraph 34-36).

As to claims 32, 47, Minnick and Currivan disclose wherein the requested content comprises at least one satellite TV channel (see Minnick at paragraph 46-48, 89, 94).

As to claims 33, 48, Minnick and Currivan disclose wherein the requested content comprises multimedia content received via an Internet connection (see Minnick at paragraph 89-98).

As to claims 34, 49, Minnick and Currivan disclose wherein the client device is a TV (see Minnick at Fig.1a, 132; paragraph 33).

As to claims 35, 50, Minnick and Currivan disclose wherein the transmitter is configured to use the in- premises network to deliver the requested content to the client device while also delivering other content to a different client device (multiple televisions each receiving content; see Minnick at Fig. 1a, 2-5, 12; paragraph 46, 54, 92).

As to claims 23, 38, while Minnick and Currivan disclose wherein the communication link is providing IP content via a coaxial cable connection (paragraph 95), they fail to specifically disclose wherein the communication link is configured according to a Data Over Cable Service Interface Specification (DOCSIS) standard.
The examiner takes Official Notice that it was notoriously well known in the art to providing communications conforming to the Data Over Cable Service Interface Specification (DOCSIS) standard, an international telecommunications standard that allows for the addition of high-bandwidth data transfer to an existing coaxial cable TV system, so as to take advantage of already existing standards and equipment for high speed Internet over cable when providing IP content via a coaxial cable connection.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include wherein the communication link is configured according to a Data Over Cable Service Interface Specification (DOCSIS) standard for the typical benefit of conforming to widely known and already existing standards and equipment for Internet content over coaxial cable systems.

As to claims 26, 41, while Minnick and Currivan disclose wherein an in-premises network, they fail to specifically disclose wherein the in-premises network comprises a Multimedia over Coaxial Alliance (MoCA) network.
The examiner takes Official Notice that it was notoriously well known in the art to providing in-premises communications utilizing a Multimedia over Coaxial Alliance (MoCA) network, a standard which uses the existing coaxial cables already in most people’s homes to create a wired Internet home network, so as to take advantage of already existing standards and wiring for in-premise networking without the headache of drilling holes or running wires.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include wherein the in-premises network comprises a Multimedia over Coaxial Alliance (MoCA) network for the typical benefit of conforming to widely known and already existing standards and utilizing pre-existing wiring for in-premise networking without the headache of drilling holes or running wires.

As to claims 27, 42, while Minnick and Currivan disclose wherein an in-premises network, they fail to specifically disclose wherein the in-premises network comprises a wireless network.
The examiner takes Official Notice that it was notoriously well known in the art to providing in-premises communications utilizing a wireless, such as Wi-Fi a family of wireless network protocols, based on the IEEE 802.11 family of standards, so as to enable data communications with more flexibility regarding the locations of devices without the cost of installing cables or wires.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include wherein the in-premises network comprises a wireless network for the typical benefit of enabling data communications with more flexibility regarding the locations of devices without the cost of installing cables or wires.

As to claims 28, 43, while Minnick and Currivan disclose wherein an in-premises network, they fail to specifically disclose wherein the in-premises network comprises an Ethernet network.
The examiner takes Official Notice that it was notoriously well known in the art to providing in-premises communications utilizing an Ethernet network, one of the most widely used standards for local wired communication network, so as to take advantage of already existing standards and equipment for high speed networking and data transmissions.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick’s system to include wherein the in-premises network comprises an Ethernet network for the typical benefit of conforming to widely known and existing standards and equipment for high speed networking and communications.

Claims 30, 31, 45, 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnick and Currivan and further in view of Goldblatt et al. (Goldblatt) (US 2009/0102706 A1) (of record).
	As to claims 30, 45, while Minnick and Currivan disclose a single wire input signal, they fail to specifically disclose a band stacked signal.
In an analogous art, Goldblatt discloses a satellite receiver system (Fig. 1, 9, 10; paragraph 48) wherein plural satellite signals are processed to provide a single wire signal comprising a band stacked signal (paragraph 85-87) so as to provide plural incoming signals as a single wire stacked signal without interference (paragraph 19, 85-87).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick and Currivan’s system to include a band stacked signal, as taught in combination with Goldblatt, for the typical benefit of utilizing a known method for providing plural incoming signals as a single wire stacked signal without interference.

	As to claims 31, 46, while Minnick and Currivan disclose a single wire input signal, he fails to specifically disclose a channel stacked signal.
In an analogous art, Goldblatt discloses a satellite receiver system (Fig. 1, 9, 10; paragraph 48) wherein plural satellite signals are processed to provide a single wire signal comprising a channel stacked signal (paragraph 85-87) so as to provide plural incoming signals as a single wire stacked signal without interference (paragraph 19, 85-87).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Minnick and Currivan’s system to include a channel stacked signal, as taught in combination with Goldblatt, for the typical benefit of utilizing a known method for providing plural incoming signals as a single wire stacked signal without interference.

Response to Arguments
Applicant’s arguments with respect to the amendments of claims 21, 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Official Notice of claims 23, 26-28, 38, 41-43 are taken to be admitted prior art due to applicant’s failure to traverse the Official Notice regarding the various network types and standards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2010/0158096 A1), Sims et al. (US 2002/0137510 A1), Rabbath et al. (US 20080031388 A1), Anvari (US 20050185723 A1), each of which disclose 
a power equalization is applied across an entire spectrum of a plurality of channels.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424